Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Baldwin on 05/04/2022.

The application has been amended as follows: 
Claim 1: (Currently Amended)  A device comprising:
a proprietary handle, further comprising, a bulbous, circular, disc, and symmetrical shape configured with a center indentation wherein a recess allows the device to be secured and utilized
said knife blade being a contoured blade further comprising a first end configured to attach to the proprietary handle, a contoured, elongated, and partially sinuous, offset shape leading to a second elongated, rectangular end which has a predefined width and an outside edge that extends beyond an outer circumferential edge of the proprietary handle that is in the same plane as extends from said outside edge of said elongated, rectangular second end.
Claim 7: (Currently Amended) A device comprising:
a proprietary handle, further comprising, a bulbous, circular, disc and symmetrical shape configured with a center indentation wherein a recess allows the device to be secured and utilized 
said plurality of knife blades being a plurality of contoured blades, each further comprising a first end configured to attach to the proprietary handle and be rotatable when attached, each having a contoured, elongated, and partially sinuous, offset shape leading to a second elongated, rectangular end which has a predefined width and an outside edge that extends beyond an outer circumferential edge of the proprietary handle that is in the same plane as extends from said outside edge of said elongated, rectangular second end, and each of said plurality of knife blades being rotatably mounted and configured to allow one blade at a time to be positioned for use.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having the allowable subject matter that was placed into the claims detailing a proprietary handle, further comprising, a bulbous, circular, disc, and symmetrical shape configured with a center indentation in combination with a knife blade being a contoured blade further comprising a first end configured to attach to the proprietary handle, a contoured, elongated, and partially sinuous, offset shape leading to a second elongated. The applicant does not need to provide a summary of the interview because the record is complete.
The closet prior art of Rosso (US Patent No. 8,205,341) teaches a device (Figures 1-9 element 10) comprising handle (element 14) having a hollow portion (element 26) in order to allow insertion a securement of a knife blade (element 12 and see also col. 2, ll. 35-40). However, the above refence does not disclose the structure of handle, further comprising, a bulbous, circular, disc, and symmetrical shape configured with a center indentation in combination with a knife blade being a contoured blade further comprising a first end configured to attach to the proprietary handle, a contoured, elongated, and partially sinuous, offset shape leading to a second elongated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/05/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 5, 2022